COURT OF APPEALS FOR THE
                                     FIRST DISTRICT OF TEXAS AT HOUSTON

                                                  ORDER ON MOTION
Cause Number:               01-12-00678-CV
Trial Court Cause
Number:                     CV0052700C
Style:                      Donald Young, Doris Young and Donna Holcomb
                            v Chris Di Ferrante
                  *
Date motion filed :         April 8, 2013
Type of motion:             Extension of Time to File Appellants' Brief
Party filing motion:        Appellants
Document to be filed:       Brief

Is appeal accelerated?      Yes       No

If motion to extend time:
         Original due date:                             January 10, 2013
         Number of previous extensions granted:         1, most recent due date, April 4, 2013
         Date Requested:                                June 20, 2013

Ordered that motion is:

              Granted
                    If document is to be filed, document due: May 15, 2013
                       Absent extraordinary circumstances, the Court will not grant additional motions to extend time
                         The Court will not grant additional motions to extend time.
              Denied
              Dismissed (e.g., want of jurisdiction, moot)
              Other:


Judge's signature: /s/ Jane Bland
                          Acting individually           Acting for the Court

Panel consists of Justices Jennings, Bland, and Massengale

Date: April 17, 2013